Title: From George Washington to Major General Israel Putnam, 28 May 1776
From: Washington, George
To: Putnam, Israel



Sir
Philadelphia May 28 1776

I received yours of the 24 Instant with Its several Inclosures and the Letter & Invoice from Genl Ward giving Intelligence of the fortunate capture made by our Armd Vessells, on which event you have my Congratulations.
I have wrote Genl Ward as you will see by the Inclosed Letter, which having read, you will Seal and send by post, to Send forward to New York Colo. Putnams demands & also such Articles as Colo. Knox may apply for out of the Cargoe taken—In like manner I have desird him to send me as soon as possible part of the powder and Eight Hundred of the Carbines which will greatly assist in making up the deficiency in this Instance.
As to the plan for employing the Armed Vessells I have no Objection to Its being adopted, provided It will not frustrate the main design for which they were fitted out—That I wou’d by no means have Injured, as It is a matter of much Importance to prevent a Correspondence between the disaffected and the Enemy and the latter from getting Supplies of provision, but If this end can be answered and the other Advantages in the plan you mentiond, It is certainly an Eligible one.
The great variety of business in which Congress are engaged has prevented our Settling what I was requested to attend for, tho we have made several Attempts and a Committee has been appointed for the purpose day after day; nor can I say with precision when I shall be at liberty to return, I must therefore pray your Attention and vigilance to every necessary work and further If you shou’d receive before I come certain advices and such as you can rely on of the Enemy’s being on the Coast or approaching New York, that you Inform me thereof by Express as early as possible. I do not wish an Alarm to be given me without foundation, but as soon as you are certified of their coming, that It be Instantly communicated to me and orders given the Express who comes to bespeak at the different necessary Stages on the Road as many Horses as may be proper for facilitating

my return & that of the Gentn with me, with the greatest expedition. I am &c.

P.S. I desire you’l speak to the Several Colonls & Hurry them to get their Colours done.

